Mr. JUSTICE ADESKO delivered the opinion of the court:. Defendant, Ricky Smith (otherwise called A1 Capone), and codefendant Frank Bates, were jointly tried before a jury and found guilty of murder. Defendant was sentenced to a term of from 25 to 75 years. The facts in the instant case are sufficiently stated in our opinion in People v. Bates (1975), 25 Ill.App.3d 748, 324 N.E.2d 88. In Bates the codefendant appealed, contending that: (1) the admission of the coerced testimony of the State’s key witness violated defendant Bates’ right to due process of law; and (2) the evidence produced by the State was insufficient-to support defendant Bates’ conviction. We found no error in the admission of the testimony of George Mosley, the State’s key witness. Furthermore, we held that the web of highly incriminating circumstantial evidence was sufficient to prove defendant Bates guffty beyond a reasonable doubt. We affirmed the judgment of the trial court. The contentions presented for review in the instant case are identical to those in the Bates case. We find no error in the admission of the testimony of Mosley. We further believe the highly incriminating circumstantial evidence to have proven defendant Smith guilty beyond a reasonable, doubt. We, therefore, affirm the judgment of the trial court. Judgment affirmed. DIERINGER, P. J., and JOHNSON, J., concur.